Citation Nr: 0329032	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right nephrectomy.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a decision dated July 20, 2001, the Board denied the 
veteran's claim for entitlement to the benefits currently on 
appeal.  Thereafter, the veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2002, the veteran's attorney and VA's General 
Counsel filed a joint motion to vacate the Board's July 2001 
decision.  The joint motion limited the basis for the motion 
to vacate to return the case to the Board for compliance with 
the duty to provide notice and duty to provide assistance 
provisions of the Veterans Claims Assistance Act of 2000, 
(codified at Chapter 51 of United States Code), Pub. L. No. 
106-475.  The Court issued an order that vacated the Board's 
decision and remanded the case in October 2002. 

The Board wrote to the veteran in January 2003 and advised 
him that he had 90 days to submit additional evidence or 
argument in regard to his claim.  The veteran, through his 
DAV representative, responded in January 2003 that he wanted 
to testify at a videoconference hearing.

The veteran's case was remanded to afford the veteran his 
requested hearing in March 2003.  The veteran testified at a 
videoconference hearing in April 2003.  His case was then 
returned to the Board and is now ripe for appellate review.

The Board notes that, at the time of the videoconference 
hearing, several additional issues were on appeal and had 
been remanded for adjudication in the Court order of October 
2002.  However, at his hearing, the veteran withdrew all 
issues on appeal except for the issues stated above.  See 
38 C.F.R. § 20.204(b), (c) (2003).  Thus the Board will 
proceed to adjudicate the issues noted above.

(Given the Board's decision to reopen the claim of service 
connection, the TDIU claim and the underlying claim of 
service connection are deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran submitted his original claim for service 
connection for residuals of a right nephrectomy in July 1952.

2.  The veteran's claim was denied in September 1952.  The 
veteran did not perfect an appeal of that rating decision and 
it became final.

3.  The veteran attempted to reopen his claim in February 
1991.  His claim was denied by way of a Board decision dated 
in August 1997.  The veteran did not appeal that decision and 
it became final.  This is the last final denial on any basis.

4.  The evidence associated with the claims file subsequent 
to the August 1997 decision is new, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for residuals of a right 
nephrectomy has been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for residuals of a right nephrectomy.  The 
veteran originally sought to establish entitlement to service 
connection in July 1952.  His claim was denied by way of a 
rating decision dated in September 1952.  Notice of the 
rating action was provided that same month.  The veteran 
failed to submit a notice of disagreement and the rating 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2002).  

The veteran attempted to reopen his claim in February 1991.  
The RO determined that no new and material evidence was 
submitted and denied his claim in October 1992.  The veteran 
appealed that denial to the Board.  The Board denied the 
veteran's claim in August 1997.  The veteran did not appeal 
that decision and it became final.  See 38 U.S.C.A. § 7266(a) 
(West. 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).  As a 
result, service connection for residuals of a right 
nephrectomy may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the August 1997 Board 
decision consisted of a large body of evidence.  This 
included the veteran's service medical records (SMRs), 
private treatment records, statements from several of the 
veteran's private physician's, VA treatment records, VA 
examination reports, lay statements from the veteran, 
friends, and family members, and transcripts of hearings from 
October 1968 and May 1993.  

The SMRs show that the veteran's chronic pyelonephritis and 
hydronephrosis preexisted his entry into service.  The early 
private treatment records detail the veteran's condition and 
need for a right nephrectomy in March 1952.  None of the 
medical evidence, VA or private, provided an opinion that the 
veteran's right kidney problems were either directly related 
to service or aggravated by service.  In fact, one of the 
veteran's surgeons that performed the 1952 nephrectomy, W. V. 
Pierce, M.D., stated in October 1968 that:

In our opinion the the [sic] 
hydronephrosis was due to conditions 
which had existed prior to his 
induction into the service and the 
damage to the right kidney was 
neither caused nor aggravated by the 
examinations which were performed at 
the Naval Hospital.  The condition 
was apparently caused by an 
obstruction to the ureter at the 
point where it emerged from the 
pelvis of the kidney and had been 
present for an undetermined length 
of time, probably for several years.

In August 1997, the Board found that there was no new 
evidence to show that the veteran's right kidney condition 
began or worsened in service.  Therefore the claim was denied 
on that basis.

The veteran submitted his request to reopen his claim for 
service connection in November 1997.  Evidence added to the 
record since the August 1997 Board decision consists of a 
statement from [redacted], dated in September 1998, statement 
from J. C. Rice, M.D., dated in September 1998, VA treatment 
records for the period from April 1997 to March 1999, VA 
examination report dated in April 1999, submissions from the 
veteran's attorney to the Court dated in August 2002, 
statement from K.R. Cole, dated in April 2003, and transcript 
of videoconference hearing held in April 2003.

The evidence added to the claims file since the August 1997 
Board decision is new in that it was not of record previously 
and it is not redundant or cumulative.  Other than the 
statement from [redacted], the additional medical records and 
VA examination report are not material.  Neither the 
treatment records nor the examination report provide any 
probative evidence regarding the issue of whether the 
veteran's right kidney condition was incurred in or 
aggravated by service.  The statement from Dr. Rice pertains 
to a dental condition and is not relevant.  The materials 
submitted by the veteran's attorney consist of a brief filed 
in support of his claim represent additional argument rather 
than evidence.  Finally, the statement from K. R. Cole 
attests that the veteran did not participate as a football 
player in high school on his team.  The veteran submitted 
this statement in an attempt to rebut a finding in his SMRs 
that reflects the veteran had an episode of hematuria prior 
to service because of a football-related injury.  The 
statement does not serve to provide any relevant information 
regarding the status of the veteran's kidneys prior to 
service or whether any condition originated or was aggravated 
in service.

The statement from [redacted] is material.  In the statement, 
L. Delaney is identified as an assistant urology technician 
who assisted the surgeons at the time of the veteran's right 
nephrectomy in March 1952.  The technician related comments 
that were attributed to the surgical staff at the time of the 
veteran's surgery.  The comments allegedly were that the 
veteran had the largest kidney ever seen in a 20-year-old 
male.  Further the kidney had already begun to decompose, was 
full of infection and in a state of decay.  The technician 
also said that Dr. Miner, one of the surgeons, was said to 
have reported that there were several puncture wounds of the 
right kidney that were definitely caused by previous 
cystoscopic examinations from cystopic injections given to 
the veteran during service.  The statement went on to note 
that the veteran reported receiving at least 20 cysto-
injections in service and the "medical team" had come to a 
definite conclusion that the catheter that was passed through 
his bladder into the kidney penetrated the right kidney wall 
and caused it to become nonfunctional.

The statement from the technician does provide probative 
evidence that there may be a connection between the veteran's 
right kidney condition and treatment provided by service.  As 
such a statement must be presumed to be credible at this 
stage of the claim, the Board finds that it constitutes new 
and material evidence and the veteran's claim for entitlement 
to service connection for a right nephrectomy is reopened.




ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for residuals of a right 
nephrectomy; to this extent, the appeal is granted.


REMAND

As noted in the Introduction section of this decision, the 
veteran's case was remanded by the Court in October 2002.  
The Court had granted a joint motion that required a remand 
of the case for compliance with the notice and duty-to-assist 
provisions of the VCAA.  As such, the Board has no discretion 
in remanding the case.  

As noted above, the veteran's claim was previously denied by 
the Board in July 2001.  At that time the Board concluded 
that further notice and assistance were not required under 
the VCAA.  (On August 29, 2001, during the pendency of this 
appeal, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003))).  Subsequent to the Board's 
decision, the Court issued an opinion in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) that held, inter alia, 
that the VCAA, and VA's implementing regulations regarding 
the duty to notify, were applicable to claims involving new 
and material evidence.  The Court also decided in Charles v. 
Principi, 16 Vet. App. 370 (2002), that the duty to assist 
could extend to new and material evidence cases.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio, supra (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 
to provide adequate notice).  VA also has a duty to assist 
claimants in the development of their claims.  The Court has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the evidence 
necessary to substantiate his claim for entitlement to 
service connection for residuals of a right nephrectomy and 
entitlement to a TDIU rating.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The veteran maintains that he did not have a right kidney 
condition prior to service.  He further maintains that his 
right kidney condition became manifest during service and was 
aggravated by treatment in service to the point that he 
required a nephrectomy immediately after his discharge in 
March 1952.  A VA medical examination and opinion are 
necessary to resolve the issue.

The veteran is also seeking entitlement to a TDIU rating.  
The veteran is currently service-connected for postoperative 
recurrent urethral stricture disease.  He is currently rated 
as 30 percent disabled for this disability.  This is the 
veteran's only service connected disability to date.

Evidence of record reflects that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
The administrative decision, and pertinent medical records, 
must be requested, and obtained if possible.  

Finally, the veteran was afforded a VA general medical 
examination in April 1999.  At the time, the examiner opined 
that the veteran's obesity, knee situation, and history of 
recurrent urethral strictures necessitating surgery and the 
overwhelming likelihood that this would continue, rendered 
him unemployable.  The examiner did not express an opinion as 
to whether the veteran's service-connected urethral 
strictures alone would be sufficient to render him 
unemployable.  A medical examination and opinion is necessary 
to resolve this issue.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim should be 
requested.

3.  The veteran should be scheduled 
for a VA urological examination.  
The examiner should review the 
claims file.  All necessary tests 
should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.  The examiner is 
requested to provide an opinion as 
to whether the evidence clearly 
shows that the veteran's right 
kidney condition existed prior to 
service; if so, whether the right 
kidney condition worsened during 
service, to include as a result of 
treatment provided during service; 
and, if it is determined that the 
right kidney did not exist prior to 
service, whether it first manifest 
itself during service.  The examiner 
is also requested to provide an 
opinion as to the whether the 
veteran's service-connected 
disability pertaining to urethral 
strictures itself is such that it 
renders him unable to obtain and 
maintain substantially gainful 
employment.  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  (The veteran should be 
advised that failure to appear for 
an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2003).)

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



